NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The specification objections have been obviated in view of Applicant’s amendments filed 13 May 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 13 May 2021.
	The rejections of claim 3-5, 7-8, 17, and 18 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments and arguments filed 13 May 2021 and have been withdrawn.
	Claims 1-2 and 6-10 have been canceled. Claim 3 has been amended to include allowable subject matter indicated in the Non Final Rejection mailed 12 March 2021.
	Claims 3-5 and 11-20, as amended, are allowed. See below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a fastening member” 
“a shoe tightening unit” in claims 2 and 16 is defined as comprising “first and second coupling slots formed at the vamp covers respectively, an elongated fastening strap extended through the first and second coupling slots, and an anchoring element provided at a fixed end of the fastening strap” as described in paragraph [0041] of the specification.
“an anchoring element” in claims 3 and 17 is defined as comprising “an angled member and an anchor member” as described in paragraph [0043] of the specification.
“coupling member” in claim 18 is defined as “disposed in the shoe cavity of the shoe holder to couple with the fastening member so as to couple the shoe holder at the bouncing unit … and indented in a bottom wall of the shoe cavity … to detachably couple with the fastening member” as described in paragraphs [0050]-[0051] and as shown in the figures.
“a reinforcing member” in claim 19 is defined as “a metal plate, … a boundary frame, … [or] a metal rim” as described in paragraph [0058] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Response to Arguments
Applicant’s arguments filed 13 May 2021, with respect to the 35 U.S.C. 112(b) rejections of claims 3-5, 7-8, and 17-18 have been fully considered and are persuasive.  The rejection of claims 3-5, 7-8, and 17-18 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record includes Lee (US 6,318,001) and Chun (WO 2008/111806).
With regards to independent claim 1, Lee teaches a bouncing shoe-holder, comprising: a shoe holder (fastening body 60), having a bottom side …, adapted for securely holding a shoe worn by a user (Fig. 3 shows a boot 10 fastened to the fastening body 60); 5a bouncing unit (springy body 12) comprising an upper resilient member having a downward curving configuration and a lower resilient member having an upward curving configuration coupled thereto in an end-to-end manner to define a bouncing cavity therebetween (Fig. 2 shows the springy body 12 having an upper resilient member and a lower resilient member); and a fastening unit which comprises a fastening member (lower body and fastening bolts 602, 604) supported within said 10bouncing cavity to directly fasten said bouncing unit at said bottom side 
Lee does not teach a shoe holder having a bottom side and a shoe cavity wherein said shoe holder comprises a base platform, two vamp covers upwardly extended from two sides of said base platform respectively to define said shoe cavity, and a shoe tightening unit coupled between said vamp covers to selectively adjust a size of said shoe cavity for tightly fitting the shoe of the user therein.
However, in a similar field of endeavor, Chun teaches a shoe holder (shoes fixture 300) having a bottom side and a shoe cavity (Fig. 1 shows the shoe fixture 300 having a cavity for a shoe) wherein said shoe holder comprises a base platform, two vamp covers upwardly extended from two sides of said base platform respectively to define said shoe cavity, and a shoe tightening unit coupled 15between said vamp covers to selectively adjust a size of said shoe cavity for tightly fitting the shoe of the user therein (see annotated Fig. 1 below; Chun does not explicitly teach the 35 U.S.C. 112(f) definition of the shoe tightening unit [see above]. However, the tightening unit performs the function of adjusting a size of the shoe cavity for tightly fitting the shoe of the user therein and is not excluded by any explicit definition provided in the specification for an equivalent. Therefore, the shoe tightening unit of Chun is an equivalent of the shoe tightening unit as interpreted under 112(f). Further, a person of ordinary skill in the art would have recognized the interchangeability of the shoe tightening unit in Chun for the corresponding shoe tightening unit disclosed in the specification as the shoe tightening unit of Chun performs the function specified in the claim in substantially the same way, and produces substantially the same results.).




    PNG
    media_image1.png
    633
    646
    media_image1.png
    Greyscale

	Lee in view of Chun still fails to disclose wherein said shoe tightening unit comprises first and second coupling slots formed at said two vamp covers respectively, an elongated fastening strap extended through said first and second coupling slots, and an anchoring element provided at a fixed end of said fastening strap and configured to retain said fixed end of said fastening strap at said first coupling slot, such that when an opposed free end of said fastening 

With regards to independent claim 11, Lee discloses a bouncing shoe-holder, comprising: a shoe holder (fastening body 60), having a bottom side …, adapted for securely holding a shoe worn by a user (Fig. 3); a bouncing unit (springy body 12) comprising an upper resilient member having a downward 5curving configuration and a lower resilient member having an upward curving configuration coupled thereto in an end-to-end manner to define a bouncing cavity therebetween, wherein said bouncing unit is directly coupled at said bottom side of said shoe holder  (Fig. 2).
Lee fails to disclose a safety unit which comprises a light indicator supported within said bouncing 10cavity, wherein said light indicator is activated in response to a movement of said shoe holder for generating a light effect to enhance a visibility of the bouncing shoe-holder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784